        Case 1:19-cv-01560-DAD-JLT Document 37 Filed 05/18/20 Page 1 of 1


1
2
3
4
5
6
7
                                 UNITED STATES DISTRICT COURT
8
                                  EASTERN DISTRICT OF CALIFORNIA
9
10
11   BOLTHOUSE FARMS, INC.,                             Case No.: 1:19-CV-01560-NONE-JLT
12                  Plaintiff,                          ORDER DIRECTING THE CLERK OF THE
13          v.                                          COURT TO ASSIGN A DISTRICT JUDGE

14   ATKINSON STAFFING, INC., et al.,                   ORDER CLOSING THE ACTION AS TO
                                                        ATKINSON STAFFING, INC. ONLY
15                  Defendants.                         (Doc. 36)
16
17
18          Bolthouse Farms, Inc. has agreed to dismiss this case with prejudice against Atkinson Staffing.

19   Inc. In exchange, Atkinson assigned claims against defendant, Mesa Underwriters Specialty Insurance

20   Company to Bolthouse. Because all parties who have appeared in the action signed the stipulation

21   dismissing the action with prejudice against Atkinson, the Federal Rules of Civil Procedure Rule 41

22   makes it effective immediately without further order of the Court. Accordingly, the Clerk of Court is

23   DIRECTED to assign this case to a district judge for the purpose of closing this case and to close this

24   action as to Atkinson Staffing. Inc

25
26   IT IS SO ORDERED.

27      Dated:     May 16, 2020                               /s/ Jennifer L. Thurston
28                                                     UNITED STATES MAGISTRATE JUDGE
